Exhibit 10.1(b)

 

AMENDMENT TO

STOCK PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT TO STOCK PURCHASE AND SALE AGREEMENT is made as of this 30th day
of October, 2007 (this “Amendment”) by and between BCSP IV U.S. Investments,
L.P., a Delaware limited partnership (“Seller”) and (i) Behringer Harvard One
Financial Plaza Chicago, LLC, a Delaware limited liability company, (ii)
Behringer Harvard 10/120 South Riverside Plaza, LLC, a Delaware limited
liability company and (iii) Behringer Harvard 200 South Wacker Drive, LLC, a
Delaware limited liability company (collectively, “Purchaser”, and together with
Seller, the “Parties”), and amends that certain Stock Purchase and Sale
Agreement between Seller and Behringer Harvard Operating Partnership I LP
(“Assignor”), which subsequently assigned its interest to Purchaser, dated as of
August 15, 2007 (the “Agreement”). Unless otherwise defined herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them in the
Agreement.

 

RECITALS

 

A.            Seller and Purchaser desire to amend certain terms of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby agree as follows:

 

1.             Closing Date. The Closing Date shall be November 1, 2007. It is
the intention of the Parties that this provision shall supersede those
provisions of that certain letter agreement of Seller and Assignor dated
September 15, 2007 related to the setting of the Closing Date.

 

2.             Prorations. If any of the items subject to proration under the
provisions of the Agreement cannot be prorated at the Closing because of the
unavailability of the information reasonably necessary to estimate such
proration, or if any errors in the computations of any such prorations are
discovered subsequent thereto, then such items shall be prorated and such errors
corrected as soon as practicable and the proper party reimbursed; provided,
however, that any such prorations will be made within forty-five (45) days after
the Closing Date or not at all. The provisions of this paragraph shall survive
the Closing.

 

3.             Reaffirmation of Representations made by 10/120 Ground Lessor and
10/120 Ground Lessee. Reference is hereby made to that certain Consent Agreement
(the “Consent Agreement”) to be entered into at Closing by and between 10/120
Ground Lessor and 10/120 Ground Lessee (herein referred to collectively as the
“10/120 Borrower”) and the Lender with respect to the 10/120 South Riverside
Property (the “10/120 Lender”) and, in particular, to the 10/120 Borrower’s
reaffirmation of representations and warranties set forth in the first sentence
of Section 1.25 of the Consent Agreement (the “Reaffirmation”). In addition to
the other indemnification obligations of Seller contained in the Agreement,
Seller hereby agrees to indemnify and hold harmless the 10/120 Borrower for any
loss it incurs as a result of a claim made by the 10/120 Lender that the 10/120
Borrower breached the Reaffirmation in respect of any one or more of the
following Sections of the Loan Agreement (as defined in the Consent Agreement):
3.1.2, 3.1.3, 3.1.4, 3.1.5, 3.1.6, 3.1.8, 3.1.10 (first sentence only), 3.1.15,
3.1.17 (second sentence only), 3.1.18, 3.1.23, 3.1.24, 3.1.27, 3.1.29, 3.1.31,
3.1.34, 3.1.37, 3.1.39,

 

1

--------------------------------------------------------------------------------


 

3.1.41 and 3.1.42. The indemnification obligation set forth in the preceding
sentence shall only apply if, as and to the extent that the breach of the
Reaffirmation related to the state of facts (including the constitution of the
10/120 Borrower) immediately prior to the Closing and shall otherwise be subject
to the provisions of Sections 5.5.3 and 5.5.4 of the Agreement (including,
without limitation, that a claim for indemnification hereunder must in all
events be made prior to the date which is twelve (12) months after the Closing),
all as if such indemnification obligation were included as a part of Section
5.5.2 of the Agreement.

 

4.             Miscellaneous. Except as otherwise expressly modified in this
Amendment, the terms and conditions of the Agreement are and shall remain in
full force and effect. The Agreement, as modified hereby, is affirmed. In the
event of any conflict or inconsistency between the terms and provisions of the
Agreement and the terms and provisions of the Amendment, the terms and
provisions of this Amendment shall govern and control. The term “Agreement” as
used herein and in the Agreement shall mean the Agreement as modified by this
Amendment and as same may be further modified or amended. This Amendment may be
executed in any number of counterparts, all of which together shall be deemed to
constitute one instrument, and each of which shall be deemed an original. In
addition, the parties acknowledge and agree that facsimile signatures shall be
deemed valid and binding, and thereafter, upon request of either party, each
party agrees to deliver original signed copies of this Amendment to the other
party.

 

[END OF TEXT]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

SELLER

 

 

 

BCSP IV U.S. INVESTMENTS, L.P., a Delaware limited
partnership

 

 

 

 

By: BCSP REIT IV, Inc., a Maryland corporation,
its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

William A. Bonn

 

 

 

Senior Managing Director, General Counsel
and Assistant Secretary

 

 

 

[Signature pages continue]

 

3

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

BEHRINGER HARVARD 200 SOUTH WACKER
DRIVE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BEHRINGER HARVARD 10/120 SOUTH RIVERSIDE
PLAZA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BEHRINGER HARVARD ONE FINANCIAL PLAZA
CHICAGO, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------